NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 22 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

BRADLEY WESTON TAGGART,                          No. 12-35781

              Plaintiff - Appellee,              D.C. No. 3:12 cv-0236 MO

  v.
                                                 MEMORANDUM*
STUART M. BROWN,

              Defendant,

  And

TERRY W. EMMERT; KEITH JEHNKE;
SHERWOOD PARK BUSINESS
CENTER, LLC,

              Defendants - Appellants.


                   Appeal from the United States District Court
                            for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                       Argued and Submitted May 16, 2014
                                Portland, Oregon

Before:       ALARCÓN, TASHIMA, and IKUTA, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Defendants-Appellants appeal the district court’s decision reversing the

bankruptcy court and remanding for further proceedings. We dismiss the appeal

for lack of jurisdiction under 28 U.S.C. § 158(d).

      “Our jurisdiction under section 158(d) . . . requires a final decision from the

district court.” Stanley v. Crossland, Crossland, Chambers, MacArthur & Lastreto

(In re Lakeshore Vill. Resort, Ltd.), 81 F.3d 103, 105 (9th Cir. 1996). Considering

“(1) the need to avoid piecemeal litigation; (2) judicial efficiency; (3) the systemic

interest in preserving the bankruptcy court’s role as the finder of fact; and (4)

whether delaying review would cause either party irreparable harm,” id. at 106

(citing Vylene Enters., Inc. v. Naugles, Inc. (In re Vylene Enters., Inc.), 968 F.2d
887, 895-96 (9th Cir. 1992)), we hold that the district court’s decision, which

remanded to the bankruptcy court for further factual findings, does not constitute a

final order under § 158(d). See Congrejo Invs., LLC v. Mann (In re Bender), 586
F.3d 1159, 1165-66 (9th Cir. 2009).

      The appeal from the district court is hereby DISMISSED, and the case is

REMANDED for further proceedings. No costs.




                                           2